In a letter dated August 22, 2005, to the Clerk of the Appellate Courts, respondent Keith B. Koenigsdorf, of Overland Park, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2004 Kan. Ct. R. Annot. 296).
Respondent was disbarred by the Supreme Court of Missouri on March 18, 2005. In a motion to voluntarily surrender his license with the Missouri Supreme Court, the respondent admitted that he had embezzled approximately $297,000 from the Central United Methodist Church in Kansas City, Missouri, between October 1999 and October 2004.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Keith B. Koenigsdorf be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Keith B. Koenigsdorf from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301).